Citation Nr: 0603750	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for lumbosacral 
strain with degenerative changes.

3. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for residuals of a 
left elbow fracture.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

VACATUR 

The veteran served on active duty from April 1963 to February 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2002 and January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2004, the veteran appeared at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.

In a decision entered on May 31, 2005, the Board denied an 
effective date earlier than February 16, 2000, for the grant 
of service connection for lumbosacral strain with 
degenerative changes and for residuals of a left elbow 
fracture, and remanded the issue of service connection for 
post-traumatic stress disorder.

Subsequently, the RO forwarded to the Board a copy of a death 
certificate documenting that the veteran had died in January 
2005 before the Board had entered its decision.  Because of 
the death of the veteran, the Board did not have jurisdiction 
to adjudicate the claims.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

Under the authority of 38 C.F.R.§ 20.904, the Board on its 
own motion vacates in its entirety the Board decision entered 
on May 31, 2005. 


ORDER

The Board's decision of May 31, 2005, is hereby vacated.


____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


